Citation Nr: 1412537	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  04-15 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California that declined to reopen the Veteran's previously denied claim for service connection for PTSD.

In November 2007, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing held at the RO.  A transcript of that hearing has been prepared and associated with the claims file.

In April 2008, the Board reopened the Veteran's claim for service connection for PTSD and remanded the underlying claim for service connection to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for additional development.

In August 2010, the Board expanded the issue on appeal to include psychiatric disorders other than PTSD, consistent with the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board remanded the issue, as recharacterized, to the RO, via the AMC, for additional development.  In April 2012, the Board remanded the case pursuant to Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA) file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

For the reasons set forth below, this appeal is again being REMANDED to the RO, via the AMC.  VA will notify the Veteran if further action is required on his part.


REMAND

In April 2013, the Veteran contacted the Board and requested a copy of the 576-question MMPI-2 questionnaire he completed when he was examined for VA compensation purposes in October 2010.  That document is not in the claims file.  However, to the extent that it still exists, the questionnaire is considered to be in VA's (and thus, the Board's) constructive possession.  See, e.g., Bell v. Derwinski, 2 Vet. App. 611 (1992).  Accordingly, and because the Veteran has asserted the document's relevance-as well as his intent to have it independently reviewed by another examiner for purposes of generating evidence in support of his appeal-efforts should be made to procure it.

An August 2004 letter from T.C.N., M.D., the then Medical Director of the PTSD Program at the VAMC Medical Center (VAMC) in San Francisco, California, reflects that the Veteran underwent an extensive assessment battery on October 19, 1999, in connection with a study, and was found to have met the "full criteria for [PTSD] resulting from a traumatic event that occurred during his military service."  Records pertaining to that assessment are not of record, and should likewise be obtained.

The expanded record contains reference to the Veteran's reported arrest by military police during service on November 13, 1971, while he was stationed at Fort Rucker.  Because evidence of such an arrest, if obtained, might contain information relevant to "changes in behavior," as set out in 38 C.F.R. § 3.304(f)(5), effort should be made to procure it.

The claims file contains reference to a number of care providers who are reported to have treated the Veteran for psychiatric difficulties since 1973-the complete records of which are not in the claims file-including a Dr. Charles Hawkins (in Honolulu, Hawaii; from 1973 to 1979); Mt. Zion Suicide Crisis Clinic (in San Francisco; in December 1979); Carol Bates, M.S.W. (in San Francisco; in 1980); Dr. Leland Duffield (in San Francisco; beginning in 1992); Haight-Ashbury Alcohol Treatment (in San Francisco; from September 1994 to February 1995); Dr. Ann-Marie Block, Ph.D. (in San Francisco; from January 2000 to March 2000); Susan R. Berg, RN, MFT (in Cotati, California; beginning in February 2004); Thomas Hedlund, LMFT (in Santa Rosa, California; beginning in June 2008); and Michael Fraga, Psy. D., MSCP (presently).  Although the Veteran has previously been given the opportunity to provide releases for such records, since the case must be remanded, and in the interests of due process, he should be afforded another opportunity to provide, and/or provide releases for, this or any other new or additional evidence that might bear on the outcome of his appeal.

In an addendum report, dated in April 2012, a VA examiner who had previously evaluated the Veteran in October 2010 opined, in pertinent part, that the Veteran's psychiatric disability (diagnosed by that examiner as psychosis, not otherwise specified) was "less likely than not" incurred in service.  In explaining the rationale for his conclusion, the examiner noted, in part, that "there is little evidence to support that routine military service, particularly in individuals who have not experienced trauma, would result in the onset of psychosis."  (Emphasis added.)  Significantly, in this case, the Veteran's reported stressor concerning an in-service firefighting training exercise has been deemed credible, as consistent with his military occupational specialty.  See Board remand dated August 2010.  The examiner's report(s) also appear to suggest a relationship between the Veteran's psychiatric impairment and service-connected asthma, inasmuch as asthma is listed under Axis III as a medical condition that may be relevant to his psychiatric problems.  However, no express opinion on that matter has been provided.  Under the circumstances, the Board finds that the Veteran should be afforded a new examination.

Due to the nature of the Veteran's psychiatric disability, and his concerns pertaining to treatment at the VAMC in San Francisco, the new examination should be conducted by an examiner who has not heretofore examined him, at a different VA facility, if feasible.  In this regard, the Board notes that the Veteran has expressly indicated a willingness to be examined at the VAMC in Palo Alto.



For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide releases for complete, relevant records of treatment from Dr. Hawkins, Mt. Zion Suicide Crisis Clinic, Carol Bates, Dr. Leland Duffield, Haight-Ashbury Alcohol Treatment, Dr. Ann-Marie Block, Susan R. Berg, Thomas Hedlund, and Michael Fraga, and to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issue on appeal.  If he provides the necessary release, assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any records identified as relevant are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  Request from all appropriate source(s) copies of any records pertaining to the Veteran's reported arrest by military police during service on November 13, 1971, while stationed at Fort Rucker, following the procedures set forth in 38 C.F.R. § 3.159.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.  If the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Contact the VAMC in San Francisco, California to obtain: (a) copies of any relevant records pertaining to the Veteran's participation in a PTSD study at that facility, to include records of an extensive assessment battery he reportedly underwent on October 19, 1999, in connection with that study, and (b) a copy of the 576-question MMPI-2 questionnaire he reportedly completed when he was examined for VA compensation purposes in October 2010.  Efforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile.  38 C.F.R. § 3.159(c)(2).  The evidence obtained, if any, should be associated with the claims file.  If any of the records sought are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  After all of the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a mental disorders examination, conducted at the VAMC in Palo Alto, California, by an examiner who has not heretofore examined him, if feasible.  The examiner should review the claims file.  All indicated tests should be conducted (including psychological testing, if warranted) and the results reported.

After examining the Veteran and reviewing the claims file, and the results of any testing deemed necessary, the examiner should provide an opinion with respect to each of the following questions:

a.  Is it at least as likely as not (i.e., is it 50 percent or more probable) that the Veteran's reported stressor concerning an in-service firefighting training exercise (which has been deemed credible, as consistent with his military occupational specialty) is of sufficient severity so as to potentially result in PTSD?

b.  Is it at least as likely as not that the Veteran's multiple, acute asthma attacks in service, which necessitated treatment on several occasions with epinephrine and susphrine, are of sufficient severity so as to potentially result in PTSD, either when considered either alone or in combination with other verified stressors?

c.  Is it at least as likely as not that the evidence pertinent to the Veteran's period of service reflect changes in behavior which are, from a clinical standpoint, indicative of an in-service personal assault?

d.  Does the Veteran now, or has he at any time since October 2001 (when his claim for service connection was filed), met the diagnostic criteria for PTSD?  If so, it is at least as likely as not that the diagnosis can be attributed to one or more verified in-service stressors?

e.  Does the Veteran now, or has he at any time since October 2001, had a psychosis?  Please comment on the Veteran's written submission dated in October 2011, wherein he provides an explanation for some of the items apparently relied upon by an October 2010 VA examiner in arriving at the diagnostic assessment of psychosis.  If the Veteran has a psychosis, it is at least as likely as not that it had its onset in, or was otherwise incurred in, service, to include as a result of any of the stressful in-service incidents that have been verified?

f.  Does the Veteran now, or has he at any time since October 2001, had psychiatric disorders other than a psychosis or PTSD?  Please provide a discussion of the validity of past diagnoses such as adjustment disorder, generalized anxiety disorder, depressive disorder, dysthymic disorder, and dissociative disorder.  If the Veteran now has, or has had at any time since October 2001, one or more psychiatric disorders other than a psychosis or PTSD, please indicate, with respect to each such disorder, whether it is at least as likely as not that the disorder had its onset in, or was otherwise incurred in, service, to include as a result of any of the stressful in-service incidents that have been verified.

g.  Is it at least as likely as not that the Veteran's service-connected asthma has caused or aggravated (worsened beyond the natural progression) one or more of the Veteran's diagnosed psychiatric disorders?  If so, please identify them.

A complete rationale for all opinions should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the benefit sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

After the Veteran and his representative have been given an opportunity to respond to the SSOC, the claims file should be returned to this Board for further appellate review.  No action is required by the Veteran until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this remand are to procure clarifying data and to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2013).

